                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )          Case No. CR-19-300-G
                                            )
BILLY DEAN YOUNG, JR.,                      )
                                            )
      Defendant.                            )

                                        ORDER

      Now before the Court is the Motion to Suppress (Doc. No. 24), filed through counsel

by Defendant Billy Dean Young, Jr. on December 1, 2019. The government has responded

in opposition (Doc. No. 25). On February 4, 2020, the Court conducted an evidentiary

hearing on the Motion. Defendant appeared personally and through counsel, Joseph L.

Wells. The government appeared through Assistant United States Attorney Mark R.

Stoneman. The Court heard the testimony of Comanche Nation Tribal Police Officer

Zickefoose and received the government’s exhibits. Upon consideration of the evidence

and the parties’ arguments, the Court denies the Motion.

      I.     BACKGROUND

      On the night of August 18, 2019, Officer Zickefoose patrolled the Comanche Nation

Casino parking lot in Lawton, Oklahoma with his narcotic detection canine. The canine

alerted to the rear passenger side of a vehicle, which dispatch identified to Officer

Zickefoose as Defendant’s. Officer Zickefoose looked through the front driver’s side

window of the vehicle and saw a shotgun between the front seat and center console.
       Officer Zickefoose located Defendant in the casino and escorted him outside. Once

outside, Officer Zickefoose informed Defendant of the positive canine alert. Defendant

unlocked the vehicle, and Officer Zickefoose performed a search. Officer Zickefoose

retrieved the shotgun, which had a sawed-off barrel, from the vehicle but found no drugs,

drug paraphernalia, or other contraband. Officer Zickefoose also retrieved Defendant’s

wallet, which contained Defendant’s Oklahoma ID card. Following the search, Officer

Zickefoose read Defendant his Miranda rights and received confirmation from dispatch

that Defendant was a convicted felon.

       Defendant now seeks the suppression of evidence that a sawed-off shotgun was

seized from his vehicle during Officer Zickefoose’s search. Defendant objects to the

absence of video footage of the canine’s alert, to Officer Zickefoose’s decision not to read

Defendant his Miranda rights at the time he was escorted outside the casino and—says

Defendant—arrested, and to Officer Zickefoose’s assertion that he saw the shotgun prior

to the search when looking through the window of the vehicle. The government has

responded that the dog alert provided Officer Zickefoose with probable cause to search the

vehicle and that the search was lawful under the automobile exception to the warrant

requirement. The government further argues that the search and seizure were lawful

because the sawed-off shotgun was contraband in plain view.

       II.    DISCUSSION

       The Tenth Circuit has held that a canine sniff “of the exterior of a vehicle parked in

a public place does not require reasonable suspicion because it is not a Fourth Amendment

intrusion.” United States v. Engles, 481 F.3d 1243, 1245 (10th Cir. 2007); see United

                                             2
States v. Ludwig, 10 F.3d 1523, 1527 (10th Cir. 1993) (“[R]andom and suspicionless dog

sniffs are not searches subject to the Fourth Amendment.”). Further, a canine alert is

“reliable enough to create a ‘fair probability’ that there is contraband” and, thus, is

sufficient to provide “the probable cause necessary for searches and seizures.” Ludwig, 10

F.3d at 1527-28; United States v. Anchondo, 156 F.3d 1043, 1045 (10th Cir. 1998); see

United States v. Moore, 795 F.3d 1224, 1231 (10th Cir. 2015).

       At the evidentiary hearing, Defendant stipulated that Officer Zickefoose and his

canine had been certified for the detection of methamphetamine by canine sniff. Further,

Officer Zickefoose testified in detail as to the canine’s positive alert on Defendant’s

vehicle, and the Court finds this testimony credible. See Moore, 795 F.3d at 1231.

Accordingly, the Court determines that the canine gave a positive alert on Defendant’s

vehicle and that this alert provided Officer Zickefoose with probable cause for his search.

The Court is unpersuaded by Defendant’s argument that the evidence resulting from the

search should be suppressed because Officer Zickefoose did not advise Defendant of his

Miranda rights or otherwise tell Defendant he was under arrest prior to the search. The

timing of Defendant’s custodial interrogation or arrest in no way implicates or vitiates the

probable cause supplied by the canine alert.1


1
 In his Motion, Defendant did not directly request suppression of any statements made by
him during his encounter with Officer Zickefoose but indicated that he may raise that issue
based upon the Court’s findings. See Def.’s Mot. at 3. At the hearing, Defendant again
did not expressly seek the suppression of any statements. To the extent, however, that
Defendant objects to the presentation of evidence regarding Defendant’s statements, the
Court notes that the only admission referenced in the Motion or at the hearing was
Defendant’s statement to Officer Zickefoose on the night of his arrest that he had consumed
methamphetamine. That admission was made voluntarily after Officer Zickefoose arrested
                                             3
                                 CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Suppress (Doc. No. 24) is

DENIED.

      IT IS SO ORDERED this 5th day of February, 2020.




Defendant and read to him his rights under Miranda. In any event, Defendant is not
charged with possession of methamphetamine.
                                        4
